DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 29 October 2019.
2.  Claims 1-21 are pending in the application.
3.  Claims 1-21 have been rejected.
Information Disclosure Statement
4.  The examiner has considered the information disclosure statement (IDS) filed on 20 September 2019.
Specification
5.  The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first quantum key distribution device configured to”, “an intermediary device…configured to” and “a receiver device disposed within a network and configured to” in claims 1 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.  Claims 1, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al US 2016/0359626 A1 (hereinafter Fu) in view of Choi et al US 2014/0068765 A1 (hereinafter Choi).
As to claim 1, Fu discloses a communication system comprising: 
a first quantum key distribution device configured to be coupled to a second quantum key distribution device over a quantum channel (i.e. QKD-A and QKD-B) [0039]; and 
an intermediary device (QKS-A and QKS-B) [0032] disposed along a communication pathway within a network between a sender device and a receiver device (i.e. Data device A and Data device B) [0032], the intermediary device communicatively connected to the first quantum key distribution device [as illustrated in figure 4] and configured to utilize the shared key to authenticate one or more data packets communicated from the sender device along the communication pathway by examining the one or more data packets for a presence of an information pattern that is associated with the shared key (i.e. the QKD devices may perform consistency verification each time after storing acquired quantum keys and send quantum keys that pass the consistency verification to the corresponding QKS devices) [0051].  
Fu does not explicitly teach a quantum channel.  Fu does not teach generating a shared key with the second quantum key distribution device based on a quantum state transmitted along the quantum channel.
Choi teaches a quantum channel [0040].  Choi teaches generating a shared key with the second quantum key distribution device based on a quantum state transmitted along the quantum channel (i.e. secret key generator controls the users to generate a new secret key by using quantum states) [0102].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Fu so that the first quantum key distribution device would have been coupled to a second quantum key distribution device over a quantum channel.  A shared key would have been generated with the second quantum key distribution device based on a quantum state transmitted along the quantum channel.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Fu by the teaching of Choi because it provides a quantum authentication method capable of authenticating the legitimate users in multiparty quantum communication and cryptographic protocols without depending on a classic encryption method [0008].
As to claim 13, Fu discloses a method comprising: 
a shared key using a first quantum key distribution device and a second quantum key distribution device connected to each other (i.e. QKD-A and QKD-B) [0039]; 
receiving one or more data packets at an intermediary device (QKS-A and QKS-B) [0032] disposed along a communication pathway within a network between a sender device and a receiver device (i.e. Data device A and Data device B) [0032], the intermediary device communicatively connected to the first quantum key distribution device [as illustrated in figure 4]; and 
authenticating the one or more data packets by examining the one or more data packets at the intermediary device for a presence of an information pattern that is associated with the shared key (i.e. the QKD devices may perform consistency verification each time after storing acquired quantum keys and send quantum keys that pass the consistency verification to the corresponding QKS devices) [0051].  
Fu does not explicitly teach a quantum channel.  Fu does not teach that the shared key is generated based on a quantum state transmitted along the quantum channel.
Choi teaches that the shared key is generated based on a quantum state transmitted along the quantum channel (i.e. secret key generator controls the users to generate a new secret key by using quantum states) [0102].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Fu so that the first quantum key distribution device would have been coupled to a second quantum key distribution device over a quantum channel.  The shared key would have been generated based on a quantum state transmitted along the quantum channel.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Fu by the teaching of Choi because it provides a quantum authentication method capable of authenticating the legitimate users in multiparty quantum communication and cryptographic protocols without depending on a classic encryption method [0008].
As to claim 19, Fu discloses a communication system comprising: 
a first quantum key distribution device configured to be coupled to a second quantum key distribution device (i.e. QKD-A and QKD-B) [0039]; 
a receiver device disposed within a network and configured to receive the shared key from the first quantum key distribution device via a first communication link (i.e. Data device A and Data device B) [0032]; and 
an intermediary device (QKS-A and QKS-B) [0032] disposed along a communication pathway within the network between the receiver device and a sender device that communicates one or more data packets along the communication pathway (i.e. Data device A and Data device B) [0032], the intermediary device communicatively connected to the first quantum key distribution device via a different, second communication link [0040], 
wherein the intermediary device is configured to utilize the shared key to authenticate at least one of the one or more data packets as a valid packet by detecting, in each valid packet, an information pattern that is associated with the shared key (i.e. the QKD devices may perform consistency verification each time after storing acquired quantum keys and send quantum keys that pass the consistency verification to the corresponding QKS devices) [0051], and 
wherein the receiver device is configured to receive the valid packet along the communication pathway and decrypt information within the valid packet using the shared key received via the first communication link (i.e. data devices using the key to perform data encryption and decryption operations) [0037].  
	Fu does not explicitly teach a quantum channel.  Fu does not teach generating a shared key with the second quantum key distribution device based on a quantum state transmitted along the quantum channel.
	Choi teaches generating a shared key with the second quantum key distribution device based on a quantum state transmitted along the quantum channel (i.e. secret key generator controls the users to generate a new secret key by using quantum states) [0102].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Fu so that the first quantum key distribution device would have been coupled to a second quantum key distribution device over a quantum channel.  A shared key would have been generated with the second quantum key distribution device based on a quantum state transmitted along the quantum channel.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Fu by the teaching of Choi because it provides a quantum authentication method capable of authenticating the legitimate users in multiparty quantum communication and cryptographic protocols without depending on a classic encryption method [0008].
8.  Claims 2, 3, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al US 2016/0359626 A1 (hereinafter Fu) and Choi et al US 2014/0068765 A1 (hereinafter Choi) as applied to claims 1 and 13 above, and further in view of Thubert et al US 2019/0280983 A1 (hereinafter Thubert).
As to claim 2, the Fu-Choi combination teaches the communication system of claim 1 wherein, responsive to determining that a data packet of the one or more data packets is a valid packet that includes the information pattern (i.e. quantum keys that pass consistency verification sent by the key management device are received) [0147].  
The Fu-Choi combination does not teach the intermediary device is configured to communicate the valid packet along the communication pathway towards the receiver device during a designated time period according to a schedule.  
Thubert teaches the intermediary device is configured to communicate the valid packet along the communication pathway towards the receiver device during a designated time period according to a schedule (i.e. scheduled period of time) [0019].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Fu-Choi combination so that the intermediary device would have been configured to communicate the valid packet along the communication pathway towards the receiver device during a designated time period according to a schedule.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Fu-Choi combination by the teaching of Thubert because it provides jitter compensation along a multiple-path deterministic network segment [0001].
As to claim 3, Fu teaches the communication system of claim 2, further comprising the receiver device, wherein the receiver device is configured to receive the valid packet along the communication pathway and is configured to receive the shared key from the first quantum key distribution device (i.e. quantum keys that pass consistency verification sent by the key management device are received) [0147], wherein the receiver device is configured to decrypt information within the valid packet using the shared key (i.e. the verified keys are used for performing data encryption and decryption) [0146].  
As to claim 14, the Fu-Choi combination teaches the method of claim 13 wherein, responsive to determining that a data packet of the one or more data packets is a valid packet that includes the information pattern (i.e. quantum keys that pass consistency verification sent by the key management device are received) [0147].
The Fu-Choi combination does not teach the method includes communicating, via the intermediary device, the valid packet along the communication pathway towards the receiver device during a designated time period according to a schedule.  
Thubert teaches the intermediary device is configured to communicate the valid packet along the communication pathway towards the receiver device during a designated time period according to a schedule (i.e. scheduled period of time) [0019].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Fu-Choi combination so that the intermediary device would have been configured to communicate the valid packet along the communication pathway towards the receiver device during a designated time period according to a schedule.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Fu-Choi combination by the teaching of Thubert because it provides jitter compensation along a multiple-path deterministic network segment [0001].
As to claim 15, Fu teaches the method of claim 14, further comprising receiving the valid packet at the receiver device via the communication pathway; 
receiving the shared key at the receiver device from the first quantum key distribution device (i.e. quantum keys that pass consistency verification sent by the key management device are received) [0147]; and 
decrypting information within the valid packet at the receiver device using the shared key (i.e. the verified keys are used for performing data encryption and decryption) [0146].  
9.  Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al US 2016/0359626 A1 (hereinafter Fu) and Choi et al US 2014/0068765 A1 (hereinafter Choi) as applied to claims 1 and 13 above, and further in view of Wetterwald et al US 2020/0244576 A1 (hereinafter Wetterwald).
As to claim 4, the Fu-Choi combination does not teach the communication system of claim 1, wherein, responsive to determining that a data packet of the one or more data packets is an invalid packet that lacks the information pattern, the intermediary device is configured to prevent communication of the invalid packet along the communication pathway in violation of a schedule.  
Wetterwald teaches responsive to determining that a data packet of the one or more data packets is an invalid packet that lacks the information pattern, the intermediary device is configured to prevent communication of the invalid packet along the communication pathway in violation of a schedule (i.e. dropping a packet that is in violation of schedule) [0047].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Fu-Choi combination so that responsive to determining that a data packet of the one or more data packets was an invalid packet that lacked the information pattern, the intermediary device would have been configured to prevent communication of the invalid packet along the communication pathway in violation of a schedule.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Fu-Choi combination by the teaching of Wetterwald because it ensures compatibility with traditional deterministic networking techniques [0004].
As to claim 16, the Fu-Choi combination does not teach the method of claim 13, wherein, responsive to determining that a data packet of the one or more data packets is an invalid packet that lacks the information pattern, the method includes preventing communication of the invalid packet along the communication pathway in violation of a schedule.  
Wetterwald teaches responsive to determining that a data packet of the one or more data packets is an invalid packet that lacks the information pattern, the intermediary device is configured to prevent communication of the invalid packet along the communication pathway in violation of a schedule (i.e. dropping a packet that is in violation of schedule) [0047].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Fu-Choi combination so that responsive to determining that a data packet of the one or more data packets was an invalid packet that lacked the information pattern, the intermediary device would have been configured to prevent communication of the invalid packet along the communication pathway in violation of a schedule.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Fu-Choi combination by the teaching of Wetterwald because it ensures compatibility with traditional deterministic networking techniques [0004].
10.  Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al US 2016/0359626 A1 (hereinafter Fu) and Choi et al US 2014/0068765 A1 (hereinafter Choi) as applied to claim 1 above, and further in view of Sherman et al US 2007/0195774 A1 (hereinafter Sherman).
As to claim 5, the Fu-Choi combination does not teach the communication system of claim 1, wherein, responsive to determining that a data packet of the one or more data packets is an invalid packet that lacks the information pattern, the intermediary device is configured to one or more of redirect the invalid packet to a device outside of the communication pathway or generate a control signal to notify an operator of the invalid packet.  
Sherman teaches responsive to determining that a data packet of the one or more data packets is an invalid packet that lacks the information pattern (i.e. ICMP packet is invalid) [0053], the intermediary device is configured to one or more of redirect the invalid packet to a device outside of the communication pathway or generate a control signal to notify an operator of the invalid packet (i.e. alert is generated) [0053].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Fu-Choi combination so that responsive to determining that a data packet of the one or more data packets was an invalid packet that lacked the information pattern, the intermediary device would have been configured to one or more of redirected the invalid packet to a device outside of the communication pathway or generated a control signal to notify an operator of the invalid packet.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Fu-Choi combination by the teaching of Sherman because it helps prevent denial of service attacks and gain the benefits that ICMP messages were intended to provide [0009].
11.  Claims 6 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al US 2016/0359626 A1 (hereinafter Fu) and Choi et al US 2014/0068765 A1 (hereinafter Choi) as applied to claims 1 and 19 above, and further in view of Wetterwald et al US 2019/0349392 A1 (hereinafter Wetterwald).
As to claim 6, the Fu-Choi combination does not teach the communication system of claim 1, wherein the network is a time-sensitive network and the communication system includes one or more processors that determine a schedule for communicating along the time-sensitive network, wherein the one or more processors determine the schedule to accommodate time spent by the intermediary device to authenticate the one or more data packets.  
Wetterwald teaches that the network is a time-sensitive network [0037] and the communication system includes one or more processors that determine a schedule for communicating along the time-sensitive network (i.e. scheduled delivery intervals) [0012], wherein the one or more processors determine the schedule to accommodate time spent by the intermediary device to authenticate the one or more data packets (i.e. using detected time synchronization anomaly) [0057].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Fu-Choi combination so that the network would have been a time-sensitive network and the communication system would have included one or more processors that determined a schedule for communicating along the time-sensitive network.  The one or more processors would have determined the schedule to accommodate time spent by the intermediary device to authenticate the one or more data packets.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Fu-Choi combination by the teaching of Wetterwald because it helps protect networks against time synchronization attacks [0004].
As to claim 21, the Fu-Choi combination does not teach the communication system of claim 19, wherein the network is a time-sensitive network and the communication system includes one or more processors that determine a schedule for communications through the time-sensitive network, wherein the one or more processors determine the schedule to accommodate time spent by the intermediary device to authenticate the one or more data packets.
Wetterwald teaches that the network is a time-sensitive network [0037] and the communication system includes one or more processors that determine a schedule for communicating along the time-sensitive network (i.e. scheduled delivery intervals) [0012], wherein the one or more processors determine the schedule to accommodate time spent by the intermediary device to authenticate the one or more data packets (i.e. using detected time synchronization anomaly) [0057].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Fu-Choi combination so that the network would have been a time-sensitive network and the communication system would have included one or more processors that determined a schedule for communicating along the time-sensitive network.  The one or more processors would have determined the schedule to accommodate time spent by the intermediary device to authenticate the one or more data packets.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Fu-Choi combination by the teaching of Wetterwald because it helps protect networks against time synchronization attacks [0004].
12.  Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al US 2016/0359626 A1 (hereinafter Fu) and Choi et al US 2014/0068765 A1 (hereinafter Choi) as applied to claim 1 above, and further in view of Yoon et al US 2018/0176091 A1 (hereinafter Yoon).
As to claim 7, the Fu-Choi combination does not teach the communication system of claim 1, wherein the intermediary device is configured to examine only a designated segment of each of the one or more data packets received.  
Yoon teaches that the intermediary device is configured to examine only a designated segment of each of the one or more data packets received (i.e. switch checks only a header frame of a packet) [0031].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Fu-Choi combination so that the intermediary device would have been configured to examine only a designated segment of each of the one or more data packets received.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Fu-Choi combination by the teaching of Yoon because it improves a transmission speed of a packet [0008].
13.  Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al US 2016/0359626 A1 (hereinafter Fu) and Choi et al US 2014/0068765 A1 (hereinafter Choi) as applied to claim 1 above, and further in view of Levy et al US 2019/0036821 A1 (hereinafter Levy).
As to claim 8, the Fu-Choi combination does not teach the communication system of claim 1, wherein the intermediary device includes a ternary content addressable memory (TCAM).  
Levy teaches that the intermediary device includes a ternary content addressable memory (TCAM) [0006].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Fu-Choi combination so that the intermediary device would have included a ternary content addressable memory (TCAM).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Fu-Choi combination by the teaching of Levy because it provides for efficient storage and lookup of classification rules in random-access memory [0005].
As to claim 9, the Fu-Choi combination does not teach the communication system of claim 8, wherein the TCAM is disposed on a chip that is conductively coupled to the intermediary device.  
Levy teaches that the TCAM is disposed on a chip that is conductively coupled to the intermediary device [0013].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Fu-Choi combination so that the TCAM would have been disposed on a chip that was conductively coupled to the intermediary device.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Fu-Choi combination by the teaching of Levy because it provides for efficient storage and lookup of classification rules in random-access memory [0005].
14.  Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al US 2016/0359626 A1 (hereinafter Fu) and Choi et al US 2014/0068765 A1 (hereinafter Choi) as applied to claim 1 above, and further in view of William et al US 2020/0084222 A1 (hereinafter William).
As to claim 10, the Fu-Choi combination does not teach the communication system of claim 1, wherein the information pattern associated with the shared key is a hash-based message authentication code (HMAC) generated based on the shared key.  
William teaches that the information pattern associated with the shared key is a hash-based message authentication code (HMAC) generated based on the shared key (i.e. HMAC based on shared key) [0018].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Fu-Choi combination so that the information pattern associated with the shared key would have been a hash-based message authentication code (HMAC) generated based on the shared key.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Fu-Choi combination by the teaching of William because it helps defend against to attacks [0018].
15.  Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al US 2016/0359626 A1 (hereinafter Fu) and Choi et al US 2014/0068765 A1 (hereinafter Choi) as applied to claim 1 above, and further in view of Patel et al US 2014/0010234 A1 (hereinafter Patel).
As to claim 11, the Fu-Choi combination does not teach the communication system of claim 1, wherein the network is an Ethernet network and the intermediary device is an Ethernet switch connected via classical communication links to the sender and receiver devices.  
Patel teaches that the network is an Ethernet network [0016] and the intermediary device is an Ethernet switch [0016] connected via classical communication links to the sender and receiver devices (i.e. classical Ethernet links) [0016].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Fu-Choi combination so that the network would have been an Ethernet network and the intermediary device would have been an Ethernet switch connected via classical communication links to the sender and receiver devices.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Fu-Choi combination by the teaching of Patel because it improves Ethernet networking and management in a data center [0003].
16.  Claims 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al US 2016/0359626 A1 (hereinafter Fu) and Choi et al US 2014/0068765 A1 (hereinafter Choi) as applied to claims 1 and 19 above, and further in view of Mason et al US 2016/0366094 A1 (hereinafter Mason).
As to claim 12, the Fu-Choi combination does not teach the communication system of claim 1, further comprising the sender device, wherein the sender device is configured to receive the shared key from the second quantum key distribution device and to embed the information pattern associated with the shared key within a designated segment of each of the one or more data packets.  
Mason teaches the sender device is configured to receive the shared key from the second quantum key distribution device and to embed the information pattern associated with the shared key within a designated segment of each of the one or more data packets (i.e. embedding either the key itself or the prefix of the key into the header of the packet) [0065].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Fu-Choi combination so that the sender device would have been configured to receive the shared key from the second quantum key distribution device and to embed the information pattern associated with the shared key within a designated segment of each of the one or more data packets.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Fu-Choi combination by the teaching of Mason because it provides additional security implemented by the network [0065].
As to claim 20, the Fu-Choi combination does not teach the communication system of claim 19, further comprising the sender device, wherein the sender dev ice is configured to receive the shared key from the second quantum key distribution device and to embed the information pattern associated with the shared key within a designated segment of each of the one or more data packets.  
Mason teaches the sender device is configured to receive the shared key from the second quantum key distribution device and to embed the information pattern associated with the shared key within a designated segment of each of the one or more data packets (i.e. embedding either the key itself or the prefix of the key into the header of the packet) [0065].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Fu-Choi combination so that the sender device would have been configured to receive the shared key from the second quantum key distribution device and to embed the information pattern associated with the shared key within a designated segment of each of the one or more data packets.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Fu-Choi combination by the teaching of Mason because it provides additional security implemented by the network [0065].
17.  Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al US 2016/0359626 A1 (hereinafter Fu) and Choi et al US 2014/0068765 A1 (hereinafter Choi) as applied to claim 13 above, and further in view of Oshida et al US 2014/0133652 A1 (hereinafter Oshida).
As to claim 17, the Fu-Choi combination does not teach the method of claim 13, further comprising generating the information pattern that is associated with the shared key by using a hash function to scramble the shared key.  
Oshida teaches generating the information pattern that is associated with the shared key by using a hash function to scramble the shared key (i.e. hash the key creating a scrambled encrypted key information) [0042].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Fu-Choi combination so that the information pattern that was associated with the shared key would have been generated by using a hash function to scramble the shared key.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Fu-Choi combination by the teaching of Oshida because it helps prevent leakage of the key information [0003].
18.  Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al US 2016/0359626 A1 (hereinafter Fu) and Choi et al US 2014/0068765 A1 (hereinafter Choi) as applied to claim 13 above, and further in view of Gauvreau et al US 2005/0138352 A1 (hereinafter Gauvreau).
As to claim 18, the Fu-Choi combination does not teach the method of claim 13, wherein the one or more data packets represent a first message communicated through the network, and the method further comprises generating a new shared key, receiving one or more data packets representing a second message at the intermediary device, and utilizing the new shared key to authenticate the one or more data packets of the second message.  
Gauvreau teaches the one or more data packets represent a first message communicated through the network (i.e. incoming packets) [abstract], and the method further comprises generating a new shared key (i.e. new cryptographic key is provisioned) [abstract], receiving one or more data packets representing a second message at the intermediary device, and utilizing the new shared key to authenticate the one or more data packets of the second message (i.e. authenticating signatures of incoming packets using the new key) [abstract].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Fu-Choi combination so that the one or more data packets would have represented a first message communicated through the network.  A new shared key would have been generated.  One or more data packets representing a second message would have been received at the intermediary device.  The new shared key would have been utilized to authenticate the one or more data packets of the second message.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Fu-Choi combination by the teaching of Gauvreau because it helps secure packets by refreshing of cryptographic key in secure packet networks [0001].
Relevant Prior Art
19.  The following references have been considered relevant by the examiner:
A.  Chen et al US 2021/0067331 A1 directed to issuing a quantum key chip, a method for applying a quantum key chip, an issuing platform and a system [abstract].
B.  Hay et al US 2021/0044433 A1 directed to a trusted node, for quantum key distribution, has a quantum engine, a quantum key controller and a trusted node controller [abstract].
C.  Zbinden et al US 2020/0067704 A1 directed to quantum key distribution system comprising a transmitter and a receiver for exchanging a quantum key via a quantum channel through a decoy-state three state protocol [abstract].
Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492